DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 08/02/2018 are acceptable subject to correction of the informalities indicated below. In Fig.6 “Electronic Device (200)” and “Processor (210)” should be changed to “Electronic Device (600)” and “Processor (610)” respectively. In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-2, 5, 7, 14-15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US20170200146A1 to T.K. Park et al. and further in view of US20120238206A1 to Singh et al. 
As per claim 1:
T.K. Park et al. discloses the following limitations of an electronic device comprising:
a housing [0016] “FIG. 1 is a block diagram of an electronic device associated with processing a payment according to an embodiment of the present disclosure.” SEE FIG.1: An electronic device components are in the housing of the device 100.
a display exposed through a part of the housing [0016] “FIG. 1 is a block diagram of an electronic device associated with processing a payment according to an embodiment of the present disclosure.” SEE FIG. 1: Display 140.
a security element comprising a secure storage area disposed inside the housing and configured to store payment-related information [0039] “FIG. 1 is a block diagram of an electronic device 100 associated with processing a payment according to an embodiment of the present disclosure. The electronic device 100 may perform a mobile payment using an SE 160. For example, the electronic device 100 may perform a mobile payment using at least one payment means (e.g., a mobile card) installed in an embedded SE 161.”
a processor disposed inside the housing and operatively coupled with the security element [0016] “FIG. 1 is a block diagram of an electronic device associated with processing a payment according to an embodiment of the present disclosure.” SEE FIG.1: A processor 120 connected to a security element 160 through a memory 130.
a memory disposed inside the housing and operatively coupled with the processor [0016] “FIG. 1 is a block diagram of an electronic device associated with processing a payment according to an embodiment of the present disclosure.” SEE FIG. 1: A processor 120 connected to a memory 130. 
wherein the memory is configured to store an application program configured to manage and/or use the payment-related information [0016] “FIG. 1 is a block diagram of an electronic device associated with processing a payment according to an embodiment of the present disclosure.” SEE FIG. 1: A memory 130 stores a payment application 131. [0041] “… The processor 120 may execute or run an operating system or an application program (e.g., the payment application 131) so as to control a plurality of hardware or software elements connected to the processor 120, and may process various data and perform steps…” 
wherein the memory is configured to store instructions which, when executed by the processor, are configured to cause the electronic device to: [0052] “The memory 130 may store instructions or data related to at least one of the other elements of the electronic device 100…” [0041] “…The processor 120 may execute or run an operating system or an application program (e.g., the payment application 131) so as to control a plurality of hardware or software elements connected to the processor 120, and may process various data and perform steps.”
receive an input for selecting the application program [0040] “… According to an embodiment of the present disclosure, the input interface 110 may obtain an input of a user on an execution screen of a payment application 131, provided on the display 140. For example, the input interface 110 may obtain an input for selecting a payment means 
determine whether the deleted application program is an application program based on the security element [0051] “…For example, if a request is received to terminate the payment application 131 associated with the eSE 161, the processor 120 may send the “END SAMSUNG PAY” instruction to the eSE 161…”
identify at least one item corresponding to the deleted application program based on the payment-related information stored in the security element if the deleted application program is the application program based on the security element [0051] “…For example, if a request is received to terminate the payment application 131 associated with the eSE 161, the processor 120 may send the “END SAMSUNG PAY” instruction to the eSE 161. In this case, the eSE 161 may change the status of the at least one mobile card to the previous status. If the status of each of the mobile cards is restored to the status before the status change instruction of the mobile card is performed, the processor 120 may control the memory 130 to delete status information of the mobile card, stored in the memory 130.”
identify an item which is in an activation state from among the at least one item [0071] “As described above, according to an embodiment of the present disclosure, an electronic device may include an eSE configured to comprise a plurality of payment means, a memory configured to store a payment application for supporting payment using one of the plurality of payment means, a display configured to display an execution screen of the payment application, a short-range communication module configured to send information about at least one payment means which is in an active status among the 
deactivate the item which is in the activation state so that a state of the deleted application program and a state of the item which is in the activation state are synchronized [0112] “According to an embodiment of the present disclosure, if there is the default card to be set, in step 513, the processor 503 may terminate a payment application which is currently being executed and may request the CRS 505 to deactivate a currently activated mobile card (e.g., may send a “STOP SAMSUNG PAY” instruction to the CRS 505). In addition, in step 515, the processor 503 may send identification information (e.g., an AID) of a mobile card to be set to the default card to the CRS 505 to set the mobile card to the default card. The CRS 505 may set the mobile card to the default card and may simultaneously activate the mobile card.”
re-install the deleted application program [0132] “According to an embodiment of the present disclosure, the payment processing method may further include restoring a status of each of the plurality of payment means based on the status information of the plurality of payment means stored in the memory, if the payment application is terminated.”
re-activate the deactivated item [0045] “…In addition, the processor 120 may send an instruction to deactivate an activated specific mobile card and an instruction to change a status of each of deactivated mobile cards to a previous status to the eSE 161 to restore a status of each of the mobile cards to a status before the status change instruction of the mobile card is used…”
T.K. Park et al. does not explicitly disclose the following limitations:
delete the application program in response to the received input;
However, Singh et al., as shown, discloses the following limitations:
delete the application program in response to the received input [0031] “…The processor 35 may erase the applications based upon a command received from the security server 36 via the wireless transceiver 34 after the reset operation…”
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a communications device that configured to store secure application data to be communicated via the NFC device and a secure element (SE) application programming interface (API) associated with the secure application data, and a processor coupled with the NFC device and the at least one memory taught by Singh et al. in an electronic device and a payment processing method in the electronic device where a memory configured to store first payment means information corresponding to a first payment means and second payment means information corresponding to a second payment means, and a processor electrically connected with the memory of T.K. Park et al. with the motivation to enhance a method with a new feature like erasing the application when the device receives a command from the security server as taught by Singh et al. over that T.K. Park et al.
Claim 14 is rejected using the same rationale that was used for the rejection of claim 1.
As per claim 2:
T.K. Park et al. discloses the following limitations:
an embedded Security Element (eSE) [0044] “…In the present disclosure, a description is provided of a function of activating and/or deactivating a payment means (e.g., a mobile card) installed in the eSE 161 included in the SE 160.
a Subscriber Identification Module (SIM) [0055] “The SE 160 may be a storage medium which securely stores information (e.g., authentication information) requested to perform security and applications (e.g., applets) using the information and may include a subscriber identity module/universal integrated circuit card (SIM/UICC)…”
an embedded Subscriber Identification Module (eSIM) [0157] “The SIM 829 may include, for example, a SIM card and/or an embedded SIM…”
a device host [0022] “FIG. 7 is a block diagram of an electronic device in a network environment according to an embodiment of the present disclosure.” SEE FIG. 7: Electronic device 701 connected to electronic device 704 through network 762. 
Claim 15 is rejected using the same rationale that was used for the rejection of claim 2.
As per claim 5:
T.K. Park et al. discloses the following limitations:
 the application program comprises an electronic wallet application [0052] “… The payment application 131 may be referred to as a mobile wallet, a smart wallet, and the like. The memory 130 may store status information of a payment means (e.g., a mobile card), payment means information (e.g., a type of the mobile card, a number of the mobile card, a password of the mobile card, or the like).”
Claim 18 is rejected using the same rationale that was used for the rejection of claim 5.
As per claim 7:
T.K. Park et al. discloses the following limitations:
determine whether the deleted application program is a default application program of the security element [0111] “… For example, if a frequently usable mobile card such as a transit card is registered with the eSE or if a certain mobile card is selected as the default 503 may request the CRS 505 to set the corresponding mobile card to the default card. In this case, the processor 503 may operate in a different way based on whether there is a default card to be set.” [0112] “According to an embodiment of the present disclosure, if there is the default card to be set, in step 513, the processor 503 may terminate a payment application which is currently being executed and may request the CRS 505 to deactivate a currently activated mobile card (e.g., may send a “STOP SAMSUNG PAY” instruction to the CRS 505)…”
deactivate a default payment card stored in the security element if the deleted application program is the default application program of the security element [0048] “According to an embodiment of the present disclosure, the processor 120 may shorten a payment processing time by providing an instruction to deactivate mobile cards installed in the eSE 161…”[0088] “… In addition, the electronic device may omit steps 350 and 360 after completing the payment and may delete the information associated with the payment means stored in the certain area of the memory.” [0110] “Referring to FIG. 5, if a user 501 performs a step 510 of setting a default card (or a default payment means) (e.g., if the user 501 selects a certain mobile card among mobile cards registered with an eSE as the default card), in step 511, a processor 503 may receive a request to set the default card.”
determine whether an identification card corresponding to the deleted application program is in an activation state in the security element if the deleted application program is not the default application program of the security element [0098] “According to an embodiment of the present disclosure, if a status of the selected certain 439, the CRS 403 may send a response to step 433 (e.g., a response to the request to activate the selected certain payment means) to the processor 402. The CRS 403 may change a status of a payment means to an activation status rather than transmitting the request to activate the selected certain payment means and may send the result according to the performance of the change as a response to the processor 402.” [0122] “According to an embodiment of the present disclosure, if the user 601 terminates the use of the first credit card 604 or if a payment using the first credit card 604 is completed in a state where the first credit card 604 is activated, in step 637, the processor 602 may receive a request to terminate the use of the first credit card 604 (or a request to deactivate the first credit card 604)…” 
deactivate the identification card if the identification card is in the activation state [0045] “…In addition, the processor 120 may send an instruction to deactivate an activated specific mobile card and an instruction to change a status of each of deactivated mobile cards to a previous status to the eSE 161 to restore a status of each of the mobile cards to a status before the status change instruction of the mobile card is used.”
Claim 20 is rejected using the same rationale that was used for the rejection of claim 7.

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170200146 A1 to T.K. Park et al. and further in view of US20120238206A1 to Singh et al. and US20160253651A1 to Ch. Park et al. 
As per claim 3:
T.K. Park et al. does not explicitly disclose the following limitations:
the payment-related information comprises credit card information.
However, Ch. Park et al., as shown, discloses the following limitations:
 the payment-related information comprises credit card information [0280] “According to an embodiment of the present disclosure, the payment module 1821 may be an application to be used for data communication with the payment server 720. The payment module 1821 may include information of a credit card, a debit card, a membership card, etc…” 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a method of an electronic device and an electronic device that includes displaying an image, usage information, and a payment module of an electronic card on a screen; detecting the selection of the payment module; and performing payment by using the electronic card taught by Ch. Park et al. in an electronic device and a payment processing method in the electronic device where a memory configured to store first payment means information corresponding to a first payment means and second payment means information corresponding to a second payment means, and a processor electrically connected with the memory of T.K. Park et al. with the motivation to enhance a method with a new feature like a payment module as a payment application may include credit card, debit card or other membership card information as taught by Ch. Park et al. over that T.K. Park et al.
Claim 16 is rejected using the same rationale that was used for the rejection of claim 3.
Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170200146 A1 to T.K. Park et al. and further in view of US20120238206A1 to Singh et al. 
and US20160253669A1 to Yoon et al.
As per claim 4:
Park et al. does not explicitly disclose the following limitations:
a card applet comprising a credit card number.

 a card applet comprising a credit card number [0255] “Referring to FIG. 13, a payment system 1300 may include an electronic device 1310 and/or an external device 1320 (e.g., a server). The electronic device 1310 may include, for example, a TEE 1330 and/or an REE 1340…” [0260] “According to various embodiments of the present disclosure, the security application 1332 may include, for example, an application or applet which should be executed in a mode, the security of which has been reinforced, likewise in the TEE 1330…” [0177] “According to an embodiment of the present disclosure, the payment management module 1031 may include an OCR module… The OCR module may acquire card information (e.g., card number, user name, or valid period).”
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an electronic device and a method for providing a payment service where a first user receiving input through an input device of the electronic device, receiving information on at least one of the transaction merchandise taught by Yoon et al. in an electronic device and a payment processing method in the electronic device where a memory configured to store first payment means information corresponding to a first payment means and second payment means information corresponding to a second payment means, and a processor electrically connected with the memory of T.K.  Park et al. with the motivation to enhance a method with a new feature like a security application contains an applet that through the user input or text may obtain a card information as taught by Yoon et al. over that T.K. Park et al.
Claim 17 is rejected using the same rationale that was used for the rejection of claim 4.


Response to Arguments
Applicant filed an amendment on 11/23/2020. Claims 1-5, 7, 14-18 and 20 are pending, claims 1 and 14 are amended. Claims 1-5, 7, 14-18 and 20 are rejected. 
Applicant arguments are no longer applicable because they are moot in light of the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANULLA ABDULLAEV whose telephone number is (571)272-4367.  The examiner can normally be reached on Monday-Friday 9:30AM -4:30PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AMANULLA . ABDULLAEV
Examiner
Art Unit 3692



/ELIZABETH H ROSEN/            Primary Examiner, Art Unit 3692